Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 8/7/18.  As directed by the amendment, claims 1-6 have been amended, and no claims have been added or canceled. Thus, claims 1-6 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: motor “46” ([0017]).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shoulder spring” (claim 3, ln.7), “a large pulley shaft” (claim 3, ln. 15), and “the elbow spring” (ln. 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: motor “46” ([0017]).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
5.	Claims 2-3 are objected to because of the following informalities:  
	Regarding claim 2, the limitation “the lead screw rotates as driven by the lifting motor” (ln. 5-6) should read --the lead screw is configured to rotate as driven by the lifting motor-- to avoid any interpretation that the claim is directed toward a method instead of an apparatus.
	Regarding claim 3, the limitation “the shoulder joint motor drives the upper arm” (ln. 8-9) should read --the shoulder joint motor is configured to drive the upper arm--.  Additionally, the limitation “the elbow-joint supporting plate is driven by the revolute-joint harmonic reducer” (ln. 11-12) should read --the elbow-joint supporting plate is configured to be driven by the revolute-joint harmonic reducer--. Finally, the limitation “a large pulley shaft is driven by the bevel gear set” (ln. 14-15) should read -- a large pulley shaft is configured to be driven by the bevel gear set--. All of these changes should be .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, the term “the lifting mechanism” (ln. 4) lacks an antecedent basis.  It appears that the term should read --the lifting lead screw mechanism--.
	Regarding claim 3, the limitation “the manipulator is fixed to the arm connecting tube” (ln. 3) is unclear and confusing, as the “arm connecting tube” is already introduced as part of the manipulator.  Thus, it is unclear how the manipulator is fixed to a part of itself. Additionally, the terms “the shoulder spring” (ln. 7), “the shoulder supporting plate” (ln. 8), “the upper arm” (ln. 9), and “the elbow spring” lack antecedent bases.
	Regarding claim 4, the terms “a lower-limb arm connecting tube” (ln. 17), “an upper lifting platform motor” (ln. 17-18), “an upper body supporting lifting platform” (ln. 18-19), and “a lead screw guide rod” (ln. 20) lack unclear antecedent bases, as an arm Additionally, the term “the manipulator” (ln. 21) is unclear as to which manipulator is being referenced. Finally, the term “the pulley block” (ln. 23) lacks an antecedent basis.
	Regarding claim 6, the terms “the motor” (ln. 22) and “the upper arm” (ln. 23) lack antecedent bases.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
8.	Claim 1 is allowed.
9.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a support rehabilitation training robot comprising a crawler-type walking mechanism, a pedestal, and a lifting lead screw mechanism, a manipulator, and a counterweight mechanism, wherein “the manipulator comprises an arm connecting tube, a shoulder joint motor, an internal gear set, a shoulder-joint harmonic reducer, a revolute joint motor, an upper-arm supporting plate, a revolute-joint harmonic reducer, an elbow joint motor, an elbow-joint supporting plate, a bevel gear set, a wrist cardan joint, a forearm supporting plate, an elbow-joint harmonic reducer, a shoulder spring mounting block, an elbow spring mounting block, and an elbow-joint synchronous belt” (claim 1, ln. 8-14).
	The closet prior art of record is Agrawal et al (2012/0046578) and Hu et al (2014/0100491).
While Agrawal discloses a support rehabilitation training robot comprising a crawler-type walking mechanism, a pedestal, and a lifting mechanism and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al (8,152,699), West (2004/0019304), Reinkensmeyer et al (7,125,388), Agrawal et al (2008/0249438), Agrawal et al (2015/0297934), Hou et al (2018/0133088), and Kim et al (2014/0228720) disclose manipulator and exoskeleton systems that include treadmills and supports for assisting a user in walking.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785